DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
2.	Claims 2, 9, and 16 are cancelled.
3.  	Claims 1, 3-8, 10-15, and 17-20 are pending and presented for examination.


Response to Arguments
 4. 	Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen CN104751242 (hereinafter, Zhen), in view of Pan et al. CN106339775 (hereinafter, Pan), in further view of Tsai et al. “Measurements and three-dimensional modeling of air pollutant dispersion in an Urban Street Canyon”, July 2004 (hereinafter, Tsai). 

7.  	Regarding claim 1, Zhen discloses a computer-implemented method for forecasting air quality conditions, comprising:
 	obtaining historical meteorological data and air quality data (page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	comparing, by a computer processor, meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
(abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy). 
 	Zhen does not disclose: 
 	obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing, wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Pan discloses: 
  	obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
 	wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a (page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications is interpreted as equivalent to pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event, and 
 	outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen to use obtain historical air quality data; divide the historical air quality data into a plurality 
	Zhen in view of Pan does not disclose:
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Tsai discloses wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen in view of Pan to use wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time as taught by Tsai. The motivation for doing so would have been in order to monitor and identify pollutant concentration and dispersion pattern at different point of time (Tsai, page 5917).

8.     	Regarding claim 3, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 1 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

9.    Regarding claim 4, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 1 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part on air quality conditions of the matching the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

10.    Regarding claim 5, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 3 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

11.    Regarding claim 6, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 4 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

12.    Regarding claim 7, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 3 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data comprises at least one of temperature data, humidity data, water vapor data, and wind speed data (page 9).

13.  	Regarding claim 8, Zhen discloses a computer system comprising:
 	a memory, having program instructions stored therein; and a processor communicatively coupled to the memory, wherein the program instructions are readable and executable by the processor to cause the processor to (Abstract: a device for predicting air quality index):
 	obtain historical meteorological data and air quality data (page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	compare meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy).
 	Zhen does not disclose: 
 	obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and output a forecast of air quality conditions for the first duration of time based at least in part on the comparing, wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Pan discloses: 
  	obtain historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
(page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications is interpreted as equivalent to pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event, and 
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 

	Zhen in view of Pan does not disclose:
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Tsai discloses wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen in view of Pan to use wherein the plurality of segments of time have varied durations and 

14.     	Regarding claim 10, Zhen in view of Pan in view of Tsai disclose the computer system of claim 8 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

15.    Regarding claim 11, Zhen in view of Pan in view of Tsai disclose the computer system of claim 8 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part on air quality conditions of the matching the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

16.    Regarding claim 12, Zhen in view of Pan in view of Tsai disclose the computer system of claim 10 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first (pages 5, 7-9, and 12-14). 

17.    Regarding claim 13, Zhen in view of Pan in view of Tsai disclose the computer system of claim 11 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

18.    Regarding claim 14,  Zhen in view of Pan in view of Tsai disclose the computer system of claim 10 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data comprises at least one of temperature data, humidity data, water vapor data, and wind speed data (page 9).

19.  	Regarding claim 15, Zhen discloses a computer program product for forecasting air quality conditions, the computer program product comprising:
a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to cause the processor to (Abstract: a device for predicting air quality index):
 	obtain historical meteorological data and air quality data (page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	compare, by the processor, meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy).
 	Zhen does not disclose: 
 	obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and output a forecast of air quality conditions for the first duration of time based at least in part on the comparing, wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Pan discloses: 
  	obtain historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
 	wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion (page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications is interpreted as equivalent to pollution accumulation , and 
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen to use obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and output a forecast of air quality conditions for the first duration of time based at least in part on the comparing as taught by Pan. The motivation for doing so would have been in order to forecast air quality based on historical meteorological data (Pan, page 3).
	Zhen in view of Pan does not disclose:
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Tsai discloses wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen in view of Pan to use wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time as taught by Tsai. The motivation for doing so would have been in order to monitor and identify pollutant concentration and dispersion pattern at different point of time (Tsai, page 5917).

20.     	Regarding claim 17, Zhen in view of Pan in view of Tsai disclose the computer product of claim 15 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

21.    Regarding claim 18, Zhen in view of Pan in view of Tsai disclose the computer product of claim 15 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part on air quality conditions of the matching the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

22.    Regarding claim 19, Zhen in view of Pan in view of Tsai disclose the computer product of claim 17 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

23.    Regarding claim 20, Zhen in view of Pan in view of Tsai disclose the computer product of claim 18 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/Eyob Hagos/								
Examiner, Art Unit 2864